The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 and 20-29 are pending in the Claim Set filed 6/10/2021.
Claim 1 has been amended.
Claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 11-19 and 30-44 are cancelled.
Herein, claims 1-10 and 20-22 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Withdrawn Rejections
The rejection of claims 1-10 and 20-22 under 35 U.S.C. 103(a) as being unpatentable over Sun et al (US 20150038613) and Bukshpan et al (US 20020198928) in view of Tanaka et al (USP 5403893, cited in IDS filed 6/08/2018) and Aliyar et al (Refilling of Ocular Lens Capsule with Copolymeric Hydrogel Containing Reversible Disulfide, Biomolecules, December p.204, 2005) is withdrawn in view of the claim amendmends in favor of the NEW GROUNDS of rejection set forth below.

NEW GROUNDS of Rejection
(necessitated by claim amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-10 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun et al (US20150038613, of record) and Bukshpan et al (US20020198928, of record) in view of Aliyar et al (Refilling of Ocular Lens Capsule with Copolymeric Hydrogel Containing Reversible Disulfide, Biomolecules, December p.204, 2005, of record), Naficy et al (Journal of Applied Polymer Science, p.2504, May, 2013), Eckhoff et al (WO2015191920), Ayres (US20040219186), Wong et al (US20030017189) and Katayama  et al (Sustained Release Liquid Preparation Using Sodium Alginate for Eradication of Helicobacter pyroli, p.55, January 1999).
Regarding claims 1-10,
Sun teaches an interpenetrating network (IPN) hydrogel comprising a first network (polymer) and a second network (polymer). The first network comprises covalent crosslinks and the second network comprises ionic or physical crosslinks. For example, the first network comprises a polyacrylamide polymer and second network comprises an alginate polymer. The interpenetrating network hydrogel comprises enhanced mechanical properties comprising self-healing ability, increased fracture toughness, increased ultimate tensile strength and increased rupture stretch. The IPN hydrogel is made by mixing covalently crosslinked first network and ionically crosslinked second network. The covalently crosslinked first network and ionically +2 between the G blocks of adjacent alginate chains, creating ionic interchain bridges between flexible regions of M blocks (Abstract; Figures 4a, 9a, 19a, 21a-c, 27a-d; [0005-0008]; [0076-0077]; [0118-0126]; claims 1, 3-30; See entire document). Sun teaches the interpenetrating polymer network comprises between about 70%, about 75%, about 80%, or about 85% water. Moreover, Sun teaches that despite the high water content of the hydrogel it is characterized by superior toughness, e.g., at least an order of magnitude tougher than earlier gels ([0007-0011]; [0071]). Sun teaches that the interpenetrating network hydrogel also comprises a high stretch value, e.g., about 21. Thus, the hydrogels are extremely stretchable and tough compared to conventional hydrogels ([0014]; [0070]; [0138]). 
Sun teaches that an advantage of the interpenetrating network hydrogels is that they are not cytotoxic to cells over long periods of time, e.g., 3 days, 7 days, 14 days, 28 days 56 days, 112 days, or 224 days [0023] and that the biocompatible hydrogels offer significant advantages, particularly in medical applications. For example, drug delivery hydrogels or cell delivery hydrogels and that other applications are also improved 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a composition comprising: a polymer network comprising interpenetrating polymers, wherein the first polymer is alginate comprising ionic bonds with divalent cations, e.g., Ca+2, wherein it would necessarily follow that the calcium alginate hydrogel can be dissolved upon addition of a suitable cation chelator such as EDTA or sodium citrate that would dissolve the hydrogel as taught by Bukshpan (Bukshpan: [0093-0096], and wherein the second polymer is polyacrylamide in view of the teachings of Sun. Thus, the teachings of Sun would make it obvious to those skilled in the art that the interpenetrating network hydrogels may comprise greater than or equal to 70% of water. Furthermore, it would have been obvious to those skilled in the art that dehydration of the interpenetrating network (IPN) hydrogel would provide a first configuration having an average cross-sectional dimension that is significantly less (shrinkage) than the hydrated (i.e., water filled) hydrogel.

However, Aliyar, Naficy, Eckhoff, Ayres, Wong and Katayama, as a whole, cure the deficiencies.
Aliyar teaches acrylamide polymer hydrogels comprising disulfide bonds prepared by copolymerization of acrylamide and N,N′-bis(acryloyl)cystamine (BAC) (Experimental Section, p.205), wherein the hydrogels are liquefied using dithiolthreitol (DTT) to yield water-soluble acrylamide copolymers containing pendant thiols (-SH) (Abstract; p.210, left column. top of third paragraph; See Scheme 1, page 207, shown below; Results: Synthesis of Poly(AAm-co-Bac) hydrogels, right column, p.207).



    PNG
    media_image1.png
    128
    558
    media_image1.png
    Greyscale


Aliyar teaches acrylamide copolymers hydrogels comprising disulfide bonds that is liquefied by DTT for drug delivery applications (p.210, left column, third paragraph).
Naficy teaches mechanical properties of interpenetrating polymers network hydrogels comprising ionic cross-linked alginate and polyacrylamide. Moreover, Naficy teaches that ionic crosslinking of alginate improves its retention within the polyacrylamide network (Title; Abstract; p.6, lns.12-15). Accordingly, Naficy teaches the benefit of providing the cross-linked alginate in IPN hydrogels.
Thus, one of ordinary skill in the art would have been motivated to modify the interpenetrating network (IPN) hydrogel as taught by Sun to provide calcium crossed-linked alginate and also provide BAC cross-linked polyacrylamide in an IPN hydrogel since the ionic crosslinking of alginate improves the its retention within the polyacrylamide network and can be dissolved by the addition of a suitable cation chelator such as EDTA or sodium citrate and also the BAC cross-linked polyacrylamide can be liquidfied using dithiolthreitol, as discussed above. 

Ayres teaches expandable gastric retention device (GRD) comprising polymeric materials and optional additional materials including excipients, therapeutics, and diagnostics, that reside 
	Wong teaches gastric retaining oral liquid dosage form (Title; Abstract; See entire document). In particular, Wong teaches that the maximum dimension for any particular dosage form will depend on the particular application and animal in which the device is being used. Such dimensions can be determined by those skilled in the art in accordance with the teaching herein and the various patents and publications noted herein and existing in the related art. Wong teaches, as a practical consideration, particularly for oral administration to humans, is that the initial size of the device be such that it can be reasonably, comfortably swallowed. For human oral applications, a preferred size of the device in its form prior to administration to the stomach would be on the order of a size 000 capsule to a size 5 capsule, wherein as the polymer matrix imbibes fluid, the dosage form will swell in the exposed segments (as previously described), wherein the dosage form typically is prepared to allow for swelling at a controlled rate, particularly at a limited initial rate, so that the dosage form does not swell inordinately during the swallowing process and result in obstruction of the esophagus [0094-0095; 0129].
	Katayama teaches sustained release liquid preparation comprising an antibiotic drug using sodium alginate (AG), 
	Thus, one of ordinary skill in the art would have been motivated to modify the interpenetrating network (IPN) hydrogel 

Regarding calims 20-22,
Sun teaches the hydrogels are extremely stretchable and tough compared to conventional hydrogels ([0014]; [0070]; [0138]) and may be used to change the design of capsules ([0014]; [0070]; [0138]; [0068]). Accordingly, it would have been obvious to one of ordinary skill in the art that interpenetrating polymer network provided as a tough hydrogel as taught by Suns, Bukshpan, Aliyar, Naficy, Eckhoff, Ayres, Wong and Katayama, as a whole, can be provided as an article in the form of a capsule comprising the first and second interpenetrating polymers, in particular, alginate and polyacrylamide.

	Accordingly, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as .

Response to Arguments
Applicant’s arguments directed to Tanaka are moot since the Tanaka reference is not provided in the New Grounds of Rejection necessitated by claim amendments. Applicants argue that no motivation as to why one of ordinary skill in the art would modify the hydrogels of Sun to have a particular size. Applicants argue that the invention as recited in independent claim 1 provides substantial advantages of traditional interpenetrating networks. Specification teaches configurations and compositions that are capable of adopting a shape and/or size small enough to be ingested by a subject, and adopt a shape and/or size internally that prevents transit in a body cavity for greater than or equal to 24 hours. Applicants argue that without acceding to the merits of the rejection and solely to clarify, independent claim 1 is being voluntarily amended to recite that the location internal to the subject is the stomach. None of the cited references teaches or make obvious a composition capable of residing for greater than or equal to 24 hours in the stomach.

Applicant’s arguments have been fully considered but they are not persuasive, because the composition comprising a interpenetrating polymer network comprising first and second interpenetrating polymers e.g., calcium cross-linked alginate and BAC cross-linked polyacrylamide, Suns, Bukshpan, Aliyar, Naficy, Eckhoff, Ayres, Wong and Katayama, as a whole, would be chemically and structurally indistinguishable from the claimed composition. Accordingly, it would necessarily follow that the composition would disassociate upon interaction with a first reagent, wherein the composition has a first configuration 

Conclusions
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626